TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00081-CV



                         In the Interest of M. C. M. H. and C. C. M. H.


     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
        NO. C2003-0055A, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Marc Christopher Harvel attempted to appeal an order of contempt issued by

the district court on January 10, 2008, for his failure to make court-ordered payments of child

support. Appellate courts generally do not have jurisdiction to review contempt orders by direct

appeal. Ex parte Cardwell, 416 S.W.2d 382, 384 (Tex. 1967); In re R.M., 224 S.W.3d 721, 721

(Tex. App.—El Paso 2006, no pet.) (citing Wagner v. Warnasch, 295 S.W.2d 890, 893 (Tex. 1956)).

               On June 18, 2008, this Court requested that Harvel file a written response

demonstrating this Court’s jurisdiction over his appeal. His filed response failed to demonstrate this

Court’s jurisdiction. Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a).
                                          W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: July 15, 2008




                                             2